Appeal from a judgment of Onondaga County Court (Fahey, J.), entered May 16, 2001, convicting defendant after a jury trial of, inter alia, murder in the second degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of, inter alia, two counts of murder in the second degree (Penal Law § 125.25 [3]). County Court properly denied the motion of defendant to suppress his statements to police. Contrary to the contention of defendant, the record supports the court’s determination that he knowingly, intelligently and voluntarily waived his Miranda rights (see People v Isaac, 265 AD2d 924, lv denied 94 NY2d 881). Defendant failed to preserve for our review his contention that accomplice testimony was not sufficiently corroborated and that the conviction therefore is not supported by legally sufficient evidence (see People v Adams, 278 AD2d 920, 922, lv denied 96 NY2d 825; People v Parsons, 275 AD2d 933, 934, lv denied 95 NY2d 937, cert denied, 532 US 998). In any event, that testimony “was more than amply corroborated by * * * defendant’s confession” (People v Patterson, 194 AD2d 812, 812, lv denied 82 NY2d 724; see People v Burgin, 40 NY2d 953, 954). The sentence is not unduly harsh or severe. Present— Green, J.P., Wisner, Scudder, Burns and Gorski, JJ.